26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Austin GILLETTE;  Vance Gillette;  Loretta Entze, Appellants,v.Jerry JAEGER, in his official capacity as agent for theBureau of Indian Affairs; Terry Walters, in his officialcapacity as agent for the Bureau of Indian Affairs;  WilsonGillette;  Elizabeth Leach;  Bruce Babbitt, agent of theDepartment of Interior, Appellees.
No. 93-3769.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1994.Filed:  May 19, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Austin Gillette and the Estate of Evan Gillette, Sr., appeal the judgment of the District Court1 in favor of the defendants in this dispute concerning the disposition of American Indian land.  Having carefully reviewed the record, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Accordingly, we affirm the judgment of the District Court without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota